Opinions of the United
2004 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


10-8-2004

DeGuzman v. State of NJ
Precedential or Non-Precedential: Non-Precedential

Docket No. 03-4436




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2004

Recommended Citation
"DeGuzman v. State of NJ" (2004). 2004 Decisions. Paper 243.
http://digitalcommons.law.villanova.edu/thirdcircuit_2004/243


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2004 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                             NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT


                                    No. 03-4436


                           DR. VIRGINIA DEGUZMAN,
                                           Appellant

                                         v.

     STATE OF NEW JERSEY, Department of Military and Veterans Affairs;
   LUCILLE HERTEL; DORIS NEIBART; JAVED YOUSAF; LOUIS LAMOLA;
                       JOSEPH LOUDERMILK


           APPEAL FROM THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEW JERSEY
                          D.C. Civil No. 00-cv-02943
               District Judge: The Honorable William J. Martini


                    Submitted Under Third Circuit LAR 34.1(a)
                               September 30, 2004


             Before: ROTH, BARRY, and CHERTOFF, Circuit Judges


                          (Opinion Filed: October 8, 2004)


                                     OPINION


BARRY, Circuit Judge

     Plaintiff Dr. Virginia DeGuzman brought suit against defendants State of New
Jersey - Department of Military and Veterans Affairs; Lucille Hertel; Doris Neibart;

Javed Yousaf; Louis Lamola; and Joseph Loudermilk, alleging various forms of

employment discrimination. The District Court granted summary judgment in favor of

defendants. We will affirm.

                                             I.

       Because we write only for the parties who are familiar with the facts of this case,

our summary of the facts will be brief. Plaintiff is a Filipino female physician, who began

work at the New Jersey Veterans Memorial Home (the “Home”) in June 1992. During

her employment, she filed a number of grievances with her Union against the Home. One

of the grievances was triggered by an incident on April 11, 1997, when defendant Doris

Neibart, the CEO of the Home, allegedly yelled at plaintiff in public because plaintiff

refused to sign an agreement which would have allowed a nurse practitioner to provide

primary care to patients under the direction of a physician. Plaintiff also filed two

charges of discrimination with the Equal Employment Opportunity Commission

(“EEOC”). The first charge, which was later withdrawn, was filed on March 8, 1995, and

the second charge was filed on August 22, 1997.

       During her tenure at the Home, plaintiff was disciplined on a few occasions. In

May 1998, she received a notice of suspension for failure to follow-up on a swallowing

evaluation of a patient, which allegedly resulted in a “choking incident.” On September

8, 1999, plaintiff was terminated because of her alleged failure to monitor medical testing



                                              2
of a patient, which caused the patient to suffer a Coumadin overdose. According to the

records, the appropriate medical tests were not conducted on the patient for two months.

       Plaintiff brought this action in the United States District Court for the District of

New Jersey alleging violations of Title VII, the New Jersey Law Against Discrimination,

the New Jersey Conscientious Employee Protection Act, the First Amendment to the U.S.

Constitution and the New Jersey Constitution, and the Labor Management Relations Act.

Defendants moved for summary judgment, and the District Court granted the motion.

Plaintiff filed a timely appeal. We have jurisdiction pursuant to 28 U.S.C. § 1291.

                                             II.

       Our review of a grant of summary judgment is plenary. Marino v. Indus. Crating

Co., 358 F.3d 241, 247 (3d Cir. 2004). Summary judgment is proper “if the pleadings,

depositions, answers to interrogatories, and admissions on file, together with the

affidavits, if any, show that there is no genuine issue as to any material fact,” and where,

viewing the facts in the light most favorable to the non-moving party, the moving party is

entitled to judgment as a matter of law. Id.; Fed. R. Civ. P. 56(c).

       Plaintiff argues that the grant of summary judgment on her discrimination claims

was erroneous. To succeed on a Title VII claim (and a New Jersey Law Against

Discrimination claim is similarly analyzed), a plaintiff must initially establish a prima

facie case of discrimination by showing that (1) she is a member of a protected class; (2)

she was qualified for the position; and (3) nonmembers of the protected class were treated



                                              3
more favorably. See Goosby v. Johnson & Johnson Med., Inc., 228 F.3d 313, 318-19 (3d

Cir. 2000). Once the plaintiff makes out a prima facie case, the burden shifts to the

defendant “to articulate some legitimate, nondiscriminatory reason” for its action. Id. If

the defendant meets its burden of persuasion, the plaintiff must “prove by a

preponderance of the evidence that the legitimate reasons offered by the defendant were

not its true reasons, but were a pretext for discrimination.” Jones v. Sch. Dist. of Phila.,

198 F.3d 403, 410 (3d Cir. 1999). A plaintiff may prove pretext by showing “such

weaknesses, implausibilities, inconsistencies, incoherencies, or contradictions in the

employer’s proffered legitimate reasons for its actions that a reasonable factfinder could

rationally find them unworthy of credence.” Id. at 413 (quoting Keller v. Orix Credit

Alliance, Inc., 130 F.3d 1101, 1108-1109 (3d Cir. 1997)). She may also defeat a motion

for summary judgment if she demonstrates that “an invidious discriminatory reason was

more likely than not a motivating or determinative cause of the employer’s action.” Id.

(quoting Fuentes v. Perskie, 32 F.3d 759, 764 (3d Cir. 1994)).

       Here, the District Court found that plaintiff established a prima facie case of

discrimination based on her gender and race or national origin. It also found that

defendants articulated a legitimate reason for terminating her, i.e., she failed to properly

monitor medical testing of a patient, which caused the patient to suffer a Coumadin

overdose. The District Court concluded, however, that plaintiff failed to meet her burden

of proving that defendants’ proffered reason was pretextual. Thus, it granted summary



                                              4
judgment on the discrimination claims.

       Plaintiff concedes that “[t]he central issue in this case is whether [her] termination

for the Coumadin incident was actually a pretext for discrimination and retaliation” and

that “all of [her] other claims rise or fall depending on the answer to this question.”

Appellant’s Reply Br. at 1. In this regard, the record reflects that: (1) the Coumadin

overdose incident occurred; (2) the patient who suffered the overdose was under

plaintiff’s care at the time of the incident; (3) plaintiff failed to notice that the medical

tests were not performed for two months; (4) defendants investigated the incident; and (5)

plaintiff was terminated as a result of the incident. Plaintiff has simply not presented

sufficient evidence to support any claim of pretext.

       Plaintiff, nevertheless, asserts that she should not have been terminated because

this was her first patient care incident and, under the Home’s operating procedures, one

patient care issue was not a ground for termination. According to plaintiff, the choking

incident in 1998, which resulted in her previous suspension, never actually occurred but

was fabricated by defendants. Among other things, she contends that there were no

witnesses to that incident. This is simply incorrect, as the District Court found, although

surely the investigation could have been documented more thoroughly. And, as the

District Court also found, there is no question of material fact as to whether the choking

incident itself was fabricated. The record includes a report by Dr. Yousaf, which

explicitly states that based upon his review of the medical chart of the patient who



                                               5
choked, plaintiff failed to follow up on an order she had given four months earlier to

evaluate the ability of that patient to swallow.

       Plaintiff also alleges that defendants’ proffered reason for terminating her was

pretextual because the Coumadin incident was caused by a systemic breakdown. This

allegation, however, does not cast sufficient doubt on defendants’ proffered reason. Even

if we assume that the floor nurses failed to perform their jobs, it is undisputed that

plaintiff was the physician responsible for the patient’s care at the time of the incident.

       Plaintiff contends, next, that the District Court erred in finding that there was

insufficient evidence from which a factfinder could reasonably conclude that invidious

discrimination was more likely than not a motivating cause of defendants’ actions. She

claims that she was treated differently than other similarly situated employees in the

following ways: (1) her termination was much more severe than the discipline of the

nurses that were involved in the Coumadin overdose incident; and (2) she was the only

doctor who was disciplined, even though other physicians, such as Dr. Yousaf, had

patient care issues. The evidence does not support these contentions. For starters, it is

not clear that nurses and physicians were “similarly situated employees.” Even if we

were to assume that they were, the record indicates that nurses were disciplined for

similar conduct. In addition, as the District Court found, the record does not indicate that

Dr. Yousaf’s alleged negligence in handling patients was comparable to that of plaintiff

in the Coumadin overdose incident.



                                              6
       Plaintiff also contends that the District Court erred in granting summary judgment

on the retaliation claim. To establish a prima facie case of retaliation, she must

demonstrate that: (1) she engaged in a protected employee activity; (2) the employer took

an adverse employment action after or contemporaneous with the protected activity; and

(3) a causal link exists between the protected activity and the adverse action. Weston v.

Cmmw. of Pennsylvania, 251 F.3d 420, 430 (3d Cir. 2001). If she succeeds in

establishing a prima facie case, the burden-shifting framework applies.

       The District Court correctly found that although plaintiff satisfied the first two

prongs of the prima facie case, she failed to raise an issue of material fact giving rise to

an inference of a causal link between adverse actions she received and the various

grievances and charges of discrimination she filed. The Court properly took into account

the totality of circumstances in finding that the adverse actions “occurred in response to

different incidents, none of which can be linked to plaintiff’s complaints about

discrimination.” Among other things, the Court considered the lack of any evidence that

defendants ever mentioned the grievances or the EEOC charges to plaintiff, as well as the

lapse of time between plaintiff’s filing of the EEOC charges and the termination.1

       Finally, plaintiff argues that the District Court erred in granting summary judgment

on her claim under § 301 of the Labor Management Relations Act. To succeed on that


  1
   Plaintiff also appeals the District Court’s grant of summary judgment on her claims
under the New Jersey Conscientious Employer Protection Act and the First Amendment.
The District Court did not err. Plaintiff failed to establish a causal link between her free
speech activity and defendants’ adverse actions.

                                              7
claim, plaintiff “must prove the same two facts to recover money damages: that the

employer’s action violated the terms of the collective-bargaining agreement and that the

union breached its duty of fair representation.” Chauffeurs, Teamsters and Helpers, Local

No. 391 v. Terry, 494 U.S. 558, 564 (1990). The District Court properly found that a

triable issue of fact did not exist as to the first requirement. The collective bargaining

agreement provided that “[d]iscipline of an employee shall be imposed only for just

cause.” Here, defendants’ reason for plaintiff’s termination constituted such just cause.

                                             III.

       For the foregoing reasons, we will affirm the judgment of the District Court.




                                              8